Citation Nr: 0015460	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  91-45-542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease (DJD), claimed as back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability producing dizziness.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for eye 
disability (other than the service-connected pterygium of the 
right eye), including conjunctivitis, pterygium of the left 
eye, visual impairment, astigmatism, and presbyopia.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.
6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability.

7.  Entitlement to a compensable rating for residuals of a 
pterygium of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1995, at which time it was remanded 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, denied the veteran's request to reopen 
claims of entitlement to service connection for the following 
disabilities:  DJD, claimed as a back disorder; disability 
producing dizziness; headaches; eye disability (other than 
the service-connected pterygium residuals of the right eye), 
including conjunctivitis, pterygium of the left eye, visual 
impairment, astigmatism; and presbyopia; diabetes mellitus; 
and psychiatric disability.  The RO also confirmed and 
continued a noncompensable rating for the service-connected 
pterygium residuals of the right eye.  Thereafter, the case 
was returned to the Board for further appellate action.
During the course of the appeal, the RO denied entitlement to 
service connection for the following disabilities, all 
claimed to be the result of exposure to mustard gas in 
service:  Dishidrotic eczema of the hands and acne vulgaris, 
claimed as a skin condition; respiratory disability, 
including nose bleeds and throat problems; impotence; loss of 
vision and eye irritation; DJD, claimed as muscular problems; 
dysthymia with anxiety features, claimed as a nervous 
disorder; and loss of balance and dizziness.  In August 1999, 
the RO notified the veteran of those decisions, as well as 
his appellate rights; however, to date, he has not submitted 
a Notice of Disagreement (NOD) with which to initiate an 
appeal as to those claimed residuals of exposure to mustard 
gas.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 
(1999).  Accordingly, those issues will not be considered 
below.


FINDINGS OF FACT

1.  In September 1976, the Board denied entitlement to 
service connection for back disability. 

2.  Evidence received since the Board's decision in September 
1976 is cumulative or duplicative of that on file at the time 
of the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for DJD, claimed 
as a back disability.

3.  In September 1976, the Board denied entitlement to 
service connection for disability manifested by dizziness. 

4.  Evidence received since the Board's decision in September 
1976 is cumulative or duplicative of that on file at the time 
of the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for disability 
manifested by dizziness.

5.  In September 1976, the Board denied entitlement to 
service connection for headaches. 

6.  Evidence received since the Board's decision in September 
1976 is cumulative or duplicative of that on file at the time 
of the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for headaches.

7.  In September 1976, the Board denied entitlement to 
service connection for eye disability other than residuals of 
a pterygium of the right eye. 

8.  Evidence received since the Board's decision in September 
1976 is cumulative or duplicative of that on file at the time 
of the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for eye disability 
(other than pterygium of the right eye), including 
conjunctivitis and pterygium of the left eye.

9.  In October 1980, the Board denied entitlement to service 
connection for presbyopia, astigmatism, and refractive error.  

10.  Evidence received since the Board's October 1980 
decision is cumulative or duplicative of that on file at the 
time of the decision or is not so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for 
presbyopia, astigmatism, and refractive error.

11.  In October 1980, the Board denied entitlement to service 
connection for diabetes mellitus.  

12.  Evidence received since the Board's October 1980 
decision is cumulative or duplicative of that on file at the 
time of the decision or is not so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for diabetes 
mellitus.

13.  The veteran did not appeal an August 1981 decision by 
the RO which denied entitlement to service connection for 
psychiatric disability

14.  Evidence received since the RO's August 1981 decision is 
cumulative or duplicative of that on file at the time of the 
decision or is not so significant, by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for psychiatric 
disability.

15.  The residuals of a pterygium of the right eye are 
manifested by visual acuity of 20/40.


CONCLUSIONS OF LAW

1.  The Board's September 1976 decision, which denied 
entitlement to service connection for back disability, is 
final.  38 U.S.C. § 4003(a) (1976); 38 C.F.R. § 19.145(d) 
(1976) (now 38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.1100 (1999)).

2.  The evidence received since the Board's September 1976 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for DJD, claimed 
as back disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (1999).

3.  The Board's September 1976 decision, which denied 
entitlement to service connection for disability manifested 
by dizziness is final.  38 U.S.C. § 4003(a) (1976); 38 C.F.R. 
§ 19.145(d) (1976) (now 38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 20.1100 (1999)).
4.  The evidence received since the Board's September 1976 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for disability 
manifested by dizziness.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (1999).

5.  The Board's September 1976 decision, which denied 
entitlement to service connection for headaches, is final.  
38 U.S.C. § 4003(a) (1976); 38 C.F.R. § 19.145(d) (1976) (now 
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1100 
(1999)).

6.  The evidence received since the Board's September 1976 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for headaches.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) (1999).

7.  The Board's September 1976 decision, which denied 
entitlement to service connection for eye disability, other 
than pterygium of the right eye, is final.  38 U.S.C. 
§ 4003(a) (1976); 38 C.F.R. § 19.145(d) (1976) (now 
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1100 
(1999)).

8.  The evidence received since the Board's September 1976 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for eye disability 
(other than pterygium of the right eye), including 
conjunctivitis and pterygium of the left eye.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (a) (1999).

9.  The Board's October 1980 decision, which denied 
entitlement to service connection for presbyopia, 
astigmatism, and refractive error, is final.  38 U.S.C. 
§ 4003(a) (1976); 38 C.F.R. § 19.145(d) (1980) (now 
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1100 
(1999)).

10.  The evidence received since the Board's October 1980 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for presbyopia, 
astigmatism, and refractive error.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (a) (1999).

11.  The Board's October 1980 decision, which denied 
entitlement to service connection for diabetes mellitus, is 
final.  38 U.S.C. § 4003(a) (1976); 38 C.F.R. § 19.145(d) 
(1980) (now 38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.1100 (1999)).

12.  The evidence received since the Board's October 1980 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(a) (1999).

13.  The RO's August 1981 decision, which denied entitlement 
to service connection for psychiatric disability, is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1981) (now 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999)).

14.  The evidence received since the RO's August 1981 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (1999).

15.  The criteria for a compensable evaluation for service-
connected pterygium residuals on the right have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.84a, Diagnostic Codes 6034 and 6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is diagnosed 
after the veteran's discharge service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For certain disabilities, such as arthritis or 
diabetes mellitus, service connection may be presumed when 
that disability is shown to a degree of 10 percent within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

a.  DJD

In September 1976, the Board denied entitlement to service 
connection for back disability.  That decision was final.  
38 U.S.C. § 4003(a); 38 C.F.R. § 19.145(d).

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed. 38 U.S.C.A. §  7104(b) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence on file at that time of the Board's September 1976 
decision consisted of the veteran's service medical records 
and the reports of VA examinations performed in September 
1953 and February 1976.  They were negative for any evidence 
of DJD or back disability in service or during the first year 
after the veteran's discharge from service.  Although a 
diagnosis of rule out DJD of the cervical spine was reported 
in February 1976, a definitive diagnosis of DJD or back 
disability at any level was not established.  

Evidence added to the record since the September 1976 Board 
decision consists of reports of VA examinations performed in 
December 1977 and May 1997; records from Dr. Antunez-Esteban, 
dated from November 1977 to September 1984; VA treatment 
records, dated from September 1980 to December 1992 ; and 
records from Dr. Capestany, dated from May 1985 to August 
1987.  Such records show that the veteran has back 
disability, variously diagnosed as arthritis of the 
lumbosacral spine confirmed by VA X-rays taken in December 
1977 (Note:  Arthritis is synonymous with DJD.  See, e.g., 
Greyzck v. West, 12 Vet. App. 288, 291 (1999)); chronic 
dorso-lumbar paravertebral myofascial syndrome; generalized 
spondyloarthrosis; scoliosis; lumbar strain; spondylosis; and 
spondyloarthritis of the cervical spine.  Though new in the 
sense that they were not previously before VA decision 
makers, such records are essentially cumulative in nature.  
They do not cure the deficits in the evidence which was 
present in September 1976, as they do not show that any of 
the veteran's back disabilities, including DJD, is or are in 
any way related to service or to the first year after his 
discharge from service.  The veteran offers the only reports 
of such a relationship.  While he is qualified to report 
symptoms that are capable of lay observation, he is not 
qualified to render opinions which require medical expertise, 
such as diagnosis or etiology of a particular disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, by itself or in connection with evidence 
previously assembled, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

b.  Dizziness

In September 1976, the Board also denied entitlement to 
service connection for disability manifested by dizziness.  
That decision is also final.  

Evidence on file in September 1976 consisted of the veteran's 
service medical records and reports of VA examinations dated 
in September 1953 and February 1976.  There was no evidence 
of any disability in service which was associated with 
dizziness.  During the February 1976 VA psychiatric 
examination, the veteran did complain of vertigo-like 
dizziness; however, there was no evidence of any chronic 
disability responsible for those complaints.  

Evidence received since September 1976 consists of reports of 
VA examinations, performed in December 1977 and May 1997; 
records from Dr. Antunez-Esteban, dated from November 1977 to 
September 1984; VA treatment records, dated from September 
1980 to December 1992 ; and records from Dr. Capestany, dated 
from May 1985 to August 1987.  In November 1977, Dr. Antunez-
Esteban stated that the veteran was being treated for chronic 
labyrinthitis, a diagnosis also reflected in the VA medical 
records and the records of Dr. Capestany.  Since September 
1980, VA medical records show complaints of dizziness and 
vertigo, and in October 1985, such complaints were associated 
with labyrinthitis.  In July 1990, they were associated with 
Meniere's-like syndrome.  In May 1997, the VA examiner noted 
that dizziness was a very non-specific symptom which was very 
common in diabetic patients.  He also noted that it could be 
associated with the veteran's sinus bradycardia.

Despite the veteran's chronic complaints of dizziness and 
their relationship to his various disabilities, there is 
absolutely no competent evidence that any of those 
disabilities are related to service. The only reports of such 
a relationship continue to be offered by the veteran; 
however, it must be emphasized that he is not qualified to 
render such as opinions which require medical expertise.  
Espiritu.  Therefore, by itself or in connection with 
evidence previously assembled, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

c.  Headaches

In September 1976, the Board also denied entitlement to 
service connection for headaches.  As above, that decision 
was final.  

In November 1983, the RO confirmed and continued the denial 
of entitlement to service connection for headaches.  The 
veteran was notified of that decision in February 1984.  
Later that month, his Notice of Disagreement (NOD) was 
received by the RO; however, a Statement of the Case (SOC) 
was never issued with respect to that claim.  Accordingly, 
the 1983 decision did not become final.  Therefore, the Board 
decision in September 1976 remains the last final denial of 
that claim.

Evidence on file in September 1976 consisted of the veteran's 
service medical records; the reports of VA examinations 
performed in September 1953 and February 1976.  They were 
negative for any evidence of headaches in service.  Indeed, 
during his service separation examination, a neurologic 
evaluation was normal.  During his February 1976 VA 
psychiatric examination, the veteran was found to have 
migraine headaches; however, there was no competent evidence 
that such headaches were in any way related to service.  

Evidence received since September 1976 consists of reports of 
VA examinations, performed in December 1977 and May 1997; 
records from Dr. Antunez-Esteban, dated from November 1977 to 
September 1984; VA treatment records, dated from September 
1980 to December 1992 ; and records from Dr. Capestany, dated 
from May 1985 to August 1987.  While such records show the 
presence of headaches in the years following service (see, 
e.g., report from Dr. Antunez-Esteban, dated in August 1979 
and VA outpatient treatment record, dated in October 1985), 
the record remains negative for any competent evidence of a 
relationship to service.  As noted above, the veteran's 
reports alone cannot provide such evidence.  Espiritu.  
Therefore, by itself or in connection with evidence 
previously assembled, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

d.  Eye Disability Other Than Pterygium of the Right Eye

i.  Conjunctivitis and Pterygium of the Left Eye

In September 1976, the Board denied entitlement to service 
connection for eye disability (other than pterygium of the 
right eye), including refractive error, i.e., presbyopia.  
That decision was final.

In October 1980, the Board confirmed and continued the denial 
of entitlement to service connection for visual problems, 
including refractive error.  That decision, however, did not 
consider any issues with respect to service connection for 
any other eye disability such as pterygium of the left eye or 
conjunctivitis.  Accordingly, the Board is of the opinion 
that the last final disallowance of those claims was in 
September 1976.

Evidence on file in September 1976 consisted of the veteran's 
service medical records and the reports of VA examinations 
performed in September 1953 and February 1976.  Those 
records, however, were negative for any evidence of 
conjunctivitis or of pterygium of the left eye.

Evidence received since September 1976 consists of reports of 
VA examinations, performed in December 1977, December 1993, 
and May 1997; records from Dr. Antunez-Esteban, dated from 
November 1977 to September 1984; VA treatment records, dated 
from September 1980 to December 1992 ; and records from Dr. 
Capestany, dated from May 1985 to August 1987.  While new in 
the sense that such evidence was not previously before agency 
decision makers, it is essentially cumulative in nature. It 
does not cure the deficits in the evidence which was present 
in September 1976.  The records do not show the presence of 
conjunctivitis (Reports from Dr. Antunez-Esteban, dated in 
November 1977 and September 1984) or pterygium of the left 
eye (VA outpatient treatment record, dated in October 1986) 
for many years after service or that such disorder is in any 
way related to service.  Indeed, recent evidence, such as the 
reports of the December 1993 and May 1997 VA examinations, 
are negative for conjunctivitis in either eye or for 
pterygium in the left eye.  The only reports of current 
conjunctivitis and pterygium of the left eye starting in 
service come from the veteran.  While he is qualified to 
report symptoms that are capable of lay observation, he is 
not qualified to render opinions which require medical 
expertise, such as diagnosis or etiology of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, by itself or in connection with evidence 
previously assembled, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

While the Board has considered and denied this portion of the 
claim on a ground different from the RO, that is, whether new 
and material evidence has been submitted rather than whether 
his claim is well grounded, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded it greater 
consideration than was warranted under the circumstances.  
See Elkins v. West, 12 Vet. App. 209 (1999) and Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand the case to 
the RO for consideration of the issue of whether the veteran 
has submitted new and material evidence to reopen this 
portion of the would be pointless, and, in light of the law 
and regulations cited above, would not result in a 
determination favorable to him.  VAOPGCPREC 16-92. 
ii.  Refractive Error, Presbyopia, and Astigmatism

In September 1976, the Board denied entitlement to service 
connection for eye disability (other than pterygium of the 
right eye), including presbyopia and refractive error. That 
decision was final.

In October 1980, the Board denied entitlement to service 
connection for visual problems, including presbyopia, 
astigmatism, and refractive error.  That decision was also 
final.

In April 1983, the veteran sought to reopen claims of 
entitlement to service connection for various disabilities, 
including refractive error.  In November 1983, the RO denied 
the request to reopen the various claims.  In the notice of 
that decision, sent to the veteran in February 1984, there 
was no indication that the RO had, in fact, considered the 
issue of whether new and material evidence had been received 
with respect to the issue of entitlement to service 
connection for refractive error.  Accordingly, the last final 
decision with respect to that issue was the decision issued 
by the Board in October 1980.

Evidence on file at the time of the Board's October 1980 
denial of service connection for refractive error consisted 
of the veteran's service medical records, the report of VA 
examinations dated in September 1953, February 1976, and 
December 1977, and the November 1977 record from Dr. Antunez-
Esteban.  Not only were such records negative for any 
evidence of presbyopia, astigmatism, or refractive error 
until many years after service, but there was no evidence 
that they were in any way related to service.  Moreover, then 
as now, refractive error was not considered a disability 
within the meaning of laws and regulations governing the 
award of monetary benefits.  38 C.F.R. § 3.303(c).  Thus, 
there was absolutely no basis upon which to grant service 
connection.  

Evidence received since the Board's October 1980 decision 
consists of additional VA and private medical records, dated 
from February 1980 to May 1997, including reports of VA 
examinations, performed in October 1986, December 1993, and 
May 1997; records from Dr. Antunez-Esteban, dated from March 
1981 to September 1984; and records from Dr. Capestany, dated 
from May 1985 to August 1987. Though new in the sense that 
they were not previously before VA decision makers, such 
records are essentially cumulative in nature.  They do not 
cure the deficits in the evidence which was present in 
October 1980, as they do not show that the veteran's diabetes 
is in any way related to service or to the first year after 
his discharge from service.  As above, the veteran's 
statements, alone, cannot provide competent probative 
evidence .  Espiritu.  Therefore, by itself or in connection 
with evidence previously assembled, the new evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

In arriving at this decision, the Board notes that the report 
of the May 1997 VA examination shows that the veteran's 
decreased visual acuity is due to diabetic retinopathy, 
senile cataracts, and macular degeneration.  However, service 
connection is not in effect for any of those disabilities, 
nor has it been requested.

e.  Diabetes

In October 1980, the Board denied entitlement to service 
connection for diabetes mellitus.  That decision was also 
final.  

Evidence on file at the time of the Board's October 1980 
denial of service connection for diabetes consisted of the 
veteran's service medical records; the report of VA 
examinations, dated in September 1953 and December 1977; and 
the November 1977 record from Dr. Antunez-Esteban.  There was 
no evidence of diabetes in service.  That disorder was not 
clinically recorded 1977, and there was no evidence that it 
was in any way related to service or to the first year after 
the veteran's discharge from service.  

Evidence received since the Board's October 1980 decision 
consists of additional VA and private medical records, dated 
from February 1980 to May 1997; records from Dr. Antunez-
Esteban, dated from March 1981 to September 1984; and records 
from Dr. Capestany, dated from May 1985 to August 1987.  They 
are new in the sense that they were not previously before VA 
decision makers, but such records are essentially cumulative 
in nature.  They do not cure the deficits in the evidence 
which was present in October 1980, as they do not show that 
the veteran's diabetes is in any way related to service or to 
the first year after his discharge from service.  As above, 
the veteran's statements, alone, cannot provide evidence.  
Espiritu.  Therefore, by itself or in connection with 
evidence previously assembled, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
f.  Psychiatric Disability

In September 1976, the Board denied entitlement to service 
connection for psychiatric disability.  In October 1980, it 
confirmed and continued that denial.  Following the Board 
decisions, the RO also confirmed and continued the denial of 
entitlement to service connection for psychiatric disability 
(August 1981).  The veteran was notified of that decision, as 
well as his appellate rights; however, he did not submit a 
timely Notice of Disagreement with which to initiate an 
appeal.  Accordingly, that decision became final and was the 
last final denial of the claim.  38 U.S.C. § 4005(c); 
38 C.F.R. § 19.153.

As with Board decisions, a claim which has been denied in an 
unappealed rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §  7105(c) (West 1991).  Again, the 
exception to this rule is 38 U.S.C.A. § 5108.
Evidence on file at the time of the RO's August 1981 decision 
consisted of the veteran's service medical records; the 
report of a VA general medical examination, dated in 
September 1953; reports of VA psychiatric examinations, dated 
in February 1976 (anxiety reaction, no evidence of a 
relationship to service) and in December 1977 (depressive 
features, no mental disorder found); records from Dr. 
Antunez-Esteban, dated from November 1977 to March 1981 
(anxiety reaction, psychosomatic reaction).  There was no 
evidence of a psychiatric disability of any kind in service.  
Indeed, during the veteran's service separation examination, 
a psychiatric evaluation was normal.  Psychiatric disability 
was not clinically identified until the mid-1970's, when the 
various diagnoses included anxiety reaction and psychosomatic 
reaction.  There was no evidence, however, that any of those 
disabilities were in any way related to service.

Evidence received since the RO's decision in August 1981 
consists of VA medical records, dated since February 1980, 
including the report of a May 1997 psychiatric examination; 
records from Dr. Antunez-Esteban, dated in September 1984; 
Dr. Capstone's records, dated from May 1985 to August 1987; 
and an April 1986 private psychiatric report from Ubaldo 
Bocanegra, M.D.  They continue to show treatment for 
neuropsychiatric disability, variously diagnosed as an 
anxiety disorder, depression, somatization disorder, 
dysthymia, somatoform disorder, and histrionic personality 
disorder.  Though new in the sense that they were not 
previously before VA decision makers, such records are 
essentially cumulative in nature.  They do not cure the 
deficits in the evidence which was present in August 1981, as 
they do not show that any of the veteran's psychiatric 
disabilities are in any way related to service.  The only 
reports of such a relationship continue to be offered by the 
veteran; however, there is simply no competent evidence to 
support that theory of the case.  Espiritu.  Therefore, by 
itself or in connection with evidence previously assembled, 
the new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

II.  Increased Rating - Pterygium, Right Eye

As a preliminary matter, the Board finds that this portion of 
the veteran's claim is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard, where 
(as here) entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

A pterygium is rated on the basis of the loss of vision.  38 
C.F.R. § 4.84a, Diagnostic Code 6034.  A noncompensable 
rating is warranted when the veteran has no better than 
corrected vision of 20/40, bilaterally.  A 10 percent rating 
is warranted when the veteran has no better than corrected 
vision of 20/50 in one eye and of 20/40 in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus.  38 
C.F.R. § 4.75.  Also, compensation is payable for the 
combination of service-connected and nonservice-connected eye 
disabilities only where there is blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  
38 U.S.C.A. § 1160 (West 1991); 38 C.F.R. § 3.383(a) (1999); 
see also, VAOPGCPREC 32-97 (August 29, 1997).  

In this case, the most recent evidence pertaining to the 
veteran's visual impairment shows visual acuity of no worse 
than 20/40 in the service-connected right eye and visual 
acuity of no worse than 20/200 in the non-service-connected 
left eye (See the report of the VA vision examination, dated 
in May 1997).  In the absence of blindness in both eyes, 
vision in the nonservice-connected eye is considered to be 
normal for rating purposes.  As noted above, visual acuity of 
20/40 on the right and normal visual acuity in the left eye 
is compatible with a noncompensable rating and no more.  
Accordingly, there is no basis for an increased schedular 
rating for the service-connected right pterygium residuals at 
this time.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the service-connected right eye 
disability; however, the evidence does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1999).  Indeed, the evidence shows that in 
1982, the veteran retired as a school director after lengthy 
service.  There is no competent evidence that his retirement 
was in any way caused by his service-connected right eye 
disability.  Moreover, there is no evidence that he has 
required frequent hospitalization for that disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.



ORDER

The request to reopen a claim of entitlement service 
connection for DJD, claimed as back disability, is denied.

The request to reopen a claim of entitlement to service 
connection for disability manifested by dizziness is denied.

The request to reopen a claim of entitlement to service 
connection for headaches is denied.

The request to reopen a claim of entitlement to service 
connection for eye disability (other than the service-
connected pterygium of the right eye), including 
conjunctivitis, pterygium of the left eye, visual impairment, 
astigmatism, and presbyopia, is denied.

The request to reopen a claim of entitlement to service 
connection for diabetes is denied.

The request to reopen a claim of entitlement to service 
connection for psychiatric disability is denied.

A compensable rating for the service-connected pterygium 
residuals of the right eye is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

